Citation Nr: 1709843	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-12 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to June 15, 2009.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity from June 15, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to June 15, 2009.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity from June 15, 2009.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  The Veteran is a recipient of a Vietnam Service Medal with four Bronze Service Stars and a Combat Infantry Badge.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This matter was most recently before the Board and remanded in February 2016.  The matter is now returned to the Board for further appellate consideration.

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record, as it is in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Veteran's claim for a TDIU is also before the Board, as reflected on the title page. 




FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the evidence shows that the Veteran's right leg peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve, but it did not more nearly approximate moderately severe incomplete paralysis.
 
2.  Throughout the entire rating period on appeal, the evidence shows that the Veteran's left leg peripheral neuropathy more closely approximates moderate incomplete paralysis of the sciatic nerve, but it did not more nearly approximate moderately severe incomplete paralysis.

3.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).
 
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim arises from disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service private treatment records, VA treatment records, and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

Peripheral Neuropathy

The Veteran's right and left leg peripheral neuropathy is currently rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for impairment of the sciatic nerve.  Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or (very rarely) lost. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The note preceding § 4.124a provides that when the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) interpreted that note preceding § 4.124a, as providing for "a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve[.]"  No. 15-2904, 2017 WL 877336 (Vet. App. Mar. 6, 2017).  The Court further added that the "note contains no mention of non-sensory manifestations," and "decline[d] to read into the regulation a corresponding minimum disability rating for non-sensory manifestations[.]"  Id. 

With regard to the assignment of 10 percent ratings for peripheral neuropathy of the right and left lower extremities prior to June 15, 2009, and a 20 percent rating from that date, considering the evidence pertinent to this period, and in light of the applicable rating criteria, the Board finds that the medical evidence of record supports a rating of 20 percent for the Veteran's peripheral neuropathy of the right and left lower extremities for the entire period on appeal.  

A January 2007 private treatment record reflects that the Veteran reported tingling in his feet for the past year or two.  The physician noted that the Veteran's electromyography test revealed nonspecific findings in the foot and that it may be normal for his age. 

In his December 2007 notice of disagreement, the Veteran reported that he experienced pain in his feet on a daily basis and that he has to stand or walk on a concrete floor for eight hours or more for work, and during the course of a workday, he experienced more problems with burning and aching.  

A January 2008 VA treatment record reflects that a physical examination of the Veteran revealed a normal neurologic system. 

A December 2009 VA treatment record noted complaints of foot pain and numbness for the past several years described as shooting pain that throbs in various areas of the feet.  The Veteran was positive for vibratory sensation and protective sensation in the lower extremities and feet.  Muscle strength was normal.  The neurologic exam was grossly intact.  A complete foot exam with monofilament test was normal.  The Veteran had normal sensation and circulation, and no deformity or ulceration was observed. 

An October 2006 foot examination with monofilament test was normal.  The Veteran had normal sensation and circulation, and no deformity or ulceration was observed.

A June 2009 letter from the Veteran's previous employer indicated that the Veteran was accommodated to use a motorized scooter due to his severe discomfort in his lower extremities.  It also states that the medications he was taking have caused unpredictable moods that have impacted his working relationship with peers and subordinates.

In an August 2010 statement (received September 2010), the Veteran indicted that he had to take an early retirement due to his worsening conditions and that the peripheral neuropathy in his legs and feet are extremely worse to the point that he can no longer stand or walk for any amount of time.  He reported experiencing numbness and constant pain in his legs have even when he is sitting, and that he is continually fatigued.  As a result, he reported that he cannot perform his job duties as required.  

An October 2010 VA treatment record reflects that the Veteran experienced decreased sensation or circulation in his feet.  There was no deformity or ulceration observed. 

In November 2010, the Veteran filed a claim for a TDIU due to his service connected diabetes mellitus and associated peripheral neuropathy of the lower extremities, and non-service-connected PTSD. 

A January 2011 VA treatment record noted that the Veteran reported heel pain from time to time and numbness in bilateral feet for three months.  He requested new orthotics.  The Veteran was positive for vibratory sensation in lower extremity with diminished protective sensation in the foot.  Muscle strength was normal. 

A January 2011 VA examination report reflects the Veteran reported experiencing pain and numbness in his feet for the last two years of his employment and that he used a cart when prolonged walking was required.  On examination, the examiner noted that there was no evidence of numbness in the Veteran's upper or lower extremities.  Neurological examination was intact, strength in all muscle groups were normal, straight leg raise was negative bilaterally, and sensation to monofilament and vibration was equal and symmetric in the lower extremities.  The examiner recommended avoiding intense labor based on the Veteran's complaint of pain numbness and tingling in his extremities.  The examiner opined that the best employment would be an eight-hour work day with an environment that allows for both sitting and standing equally or no standing and walking for prolonged periods of time with a change in position every two to three hours.

A February 2011 VA examination report in connection with his TDIU claim reflects that the Veteran reported numbness and tingling in his feet, and that he has difficulty with prolonged standing and walking.  There was decreased vibratory sensation noted.  The examiner indicated that the large and small nerves of the feet are affected.  There was no muscle wasting or atrophy identified on examination and the joints were not affected.  The examiner noted lower extremity paresthesias.  

A February 2011 nerve conduction and EMG report indicated that the left median motor right ulnar motor and left tibial motor responses were within normal limits.  The bilateral ulnar sensory right radial sensory right superficial radial sensory and left sural sensory responses were also within normal limits.  It also indicated that there was no electrical evidence of generalized peripheral neuropathy involving the large nerve fibers. 

An April 2011 VA treatment record reflects that the Veteran reported pain at a level of an eight out of ten.  The clinician noted slightly decreased vibration and monofilaments in the feet. 

In a July 2013 VA treatment record, the Veteran reported that his legs are tired all the time.  He reported that after walking fifty feet, the pain occurs and does not resolve with rest.  Diabetic socks were requested.  The clinician noted that the pain may be related to peripheral vascular disease, neuropathy, or hypokalemia.

A September 2015 VA examination report reflects that the Veteran reported that his peripheral neuropathy in his feet worsened over the last year or so.  Muscle strength testing was normal.  There was no evidence of muscle atrophy.  Deep tendon reflexes were normal.  The Veteran had bilateral decreased sensation to vibration and there was evidence of decreased sensation of the bilateral lower leg, ankle, foot, and toes.  The examiner did not observe any trophic changes.  The examiner determined the Veteran's right and left lower extremities had mild incomplete paralysis of the femoral nerve.

The examiner also indicated that the Veteran's peripheral neuropathy of the bilateral lower extremity has a moderate effect on industrial capabilities as he should not do labor intensive employment, but that he can do light physical work with no carrying or lifting greater than twenty-five pounds.  The examiner opined that he is able to do sedentary work.    

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderate incomplete paralysis of a peripheral nerve throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran had diminished sensation in of the lower bilateral extremities.  The Veteran has also reported weakness or tiredness of his legs, especially after walking or standing for long periods of time.  The Veteran consistently reported experiencing numbness, tingling, and weakness in his lower extremities, as reflects in his lay statements and VA treatment records.  Consistent with his reports, as noted above, the Veteran's previous employer indicated that the Veteran was accommodated to use a motorized scooter due to his severe discomfort in his lower extremities.  Although, the VA examiner described the Veteran's disability as mild, the use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In light of the foregoing, the Board concludes that the Veteran's peripheral neuropathy of the right and left leg more closely approximates a 20 percent disability rating.

The Board also finds that the evidence does not more nearly approximate moderately severe or severe incomplete paralysis of the right and left lower extremities and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  Although there were abnormal findings of decreased sensations, as well as reports of tingling, numbness and pain, the Veteran demonstrated normal reflex testing throughout the relevant time period.  Furthermore, there was no evidence of muscle atrophy or foot drop.  Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe or severe incomplete paralysis or that the evidence is in relative equipoise on this point.  Here, evidence reflects that the Veteran experiences wholly sensory manifestations of incomplete paralysis of a peripheral nerve, and under § 4.124a and as the Court has interpreted in Miller, that section provides only a maximum disability rating of 20 percent for wholly sensory manifestations of incomplete paralysis of a peripheral nerve. 

As peripheral neuropathy of the right and left lower extremities results in moderate incomplete paralysis, an initial rating of 20 percent, but no higher, is warranted.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the higher initial rating and is otherwise inapplicable because the preponderance of the evidence is against any higher initial rating.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's peripheral neuropathy are fully contemplated by the applicable rating criteria.  The criteria in DC 8520 of mild, moderate, moderately severe, or severe incomplete paralysis are broad enough to encompass all of the symptoms of the Veteran's peripheral neuropathy even though they are not specifically listed.  The Board therefore need not consider whether these disabilities cause marked interference with employment for purposes of an extraschedular rating.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU is being granted in the decision below.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

TDIU

The Veteran filed a formal claim for entitlement to a TDIU in September 2010 and the RO denied this claim in a March 2012 simplified notification letter.  Although no notice of disagreement appears to have yet been filed in response to this decision, as previously noted, the issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice, 22 Vet. App. 447.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for diabetes mellitus, rated as 20 percent disabling, and associated radiculopathy of the right and left upper extremities, and the right and left lower extremities, each rated separately as 20 percent disabling during the entire appeal period, anxiety disorder, rated as 30 percent disabling, left elbow disability, rated as 10 percent disabling, and tinnitus, rated 10 percent disabling.  Here, as Veteran's diabetes mellitus and associated peripheral neuropathy of the bilateral upper and lower extremities are disabilities resulting from a common etiology, they will be considered as one disability for TDIU purposes.  In addition, the bilateral factor applies, thus, the Veteran has one disability rated as 60 percent disabling or more.  Therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

Here, as noted above, the June 2009 letter from the Veteran's employer indicated that the Veteran was accommodated with the use of a motorized scooter due to the pain in his lower extremities.  Also, as noted above, the employer indicated that the Veteran chose to retire due to his diabetes mellitus and associated peripheral neuropathy. 

In an October 2010 request for employment for information in connection with claim for disability benefits, the Veteran's employer indicated that the Veteran was employed from January 1974 to July 2010 and that he was last employed as a production supervisor.  The employer indicated that the Veteran chose to retire due to his issues walking and other medical problems. 

As indicated above, the January 2011 VA examiner recommended that the Veteran avoid intense labor based on the Veteran's complaint of pain numbness and tingling in his extremities.  The examiner opined that the best employment would be an eight-hour work day with an environment that allows for both sitting and standing equally or no standing and walking for prolonged periods of time with a change in position every two to three hours.

In a February 2011 VA examination, the examiner indicated that the Veteran's upper extremities do not prevent the Veteran in performing routine daily activities although at times it is painful to do so and difficulty grasping or holding objects of any weight.

The Veteran reported that he completed high school in 1967.  After separating from service, he worked at a body shop and did that for a while and then had a one car garage.  Then he worked at a machinery company from which he retired.  He worked as a supervisor for the last twenty years or so of his employment and that due to his diabetes mellitus and peripheral neuropathy, he was having a hard time getting around at work and had to use a cart.  He said that he was in a great deal of pain at the end of each day and took a buyout.  The Veteran denied ever being fired from a job and denied any real problems getting along with coworkers or supervisors.  He indicated that in the past year or so, he suffered some mood swings and was irritable, but believes this was due to his diabetic medication.  According to the Veteran, his supervisor told him that that he believed it was the medication because that supervisor had seen the same behavior in a family member who was on similar medication.  He reported low energy, but stated that it was due to his diabetes mellitus and that he was in a lot of pain due to his peripheral neuropathy.  The examiner opined that his level of functioning has declined since taking early retirement in that he sits at home and watches TV most of the day, when he used to be very active, and that he is not seen as unemployable due to any mental disorder.

The September 2015 VA examiner also indicated that the Veteran's peripheral neuropathy of the bilateral lower extremity has a moderate effect on industrial capabilities as he should not do labor intensive employment, but that he can do light physical work with no carrying or lifting greater than twenty-five pounds.  The examiner opined that he is able to do sedentary work.    

Although the January 2011, February 2011, and September 2015 medical opinions of record determined that the Veteran's service-connected disabilities do not cause significant functional impairment and that he could work in a sedentary capacity, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, these opinions did not address the Veteran's report of functional effects of his service-connected disabilities, and did not discuss any of the lay or medical evidence that indicate that the Veteran experiences work limitations as a result of his service-connected disabilities, as noted in the statements from the Veteran's employer, as well as the Veteran's lay statements and throughout the VA treatment records.  Thus, the Board assigns little probative value to these opinions.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Given the significant impairment caused by the Veteran's service connected disabilities, as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity prior to June 15, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent rating for peripheral neuropathy of the right lower extremity from June 15, 2009 is denied.

Entitlement to an initial 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity prior to June 15, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent rating for peripheral neuropathy of the left lower extremity from June 15, 2009 is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


